DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed August 16, 2021. Claims 40 and 57-59 have been amended, claims 55-56 have been cancelled, and no new claims have been added. Thus, claims 40-54 and 57-59 are presently pending in this application.
Drawings
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 57-59 are confusing due to their current dependency on cancelled claim 1. For examination purposes the claims will be interpreted as being dependent on independent claim 40. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
Claim 40-42, 44, 46-48, 51, 53-54, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky (WO 2008/096210) in view of Ahn (2016/0074272).
With respect to claim 40, Rodetsky discloses a system for rehabilitation and/or mobility of a user (see Abstract, lines 1-5), comprising a hollow frame (2/7, fig 6), comprising an inter-connected lower body (2, fig 6) and upper body (7, fig 6); wheels (23/24, fig 6), attached to the frame for rolling movement (see [51], pg. 9); a pelvis support (10, fig 2), modularly attached to the frame for distributing at least partial weight of the user to the frame (see [50], lines 1-5 pg. 9); and a motorized unit (19, fig 6/components of fig 10), operably attached to the frame for assisting movement of the user (see [52], pg. 9), comprising at least one actuator (20, fig 10), and an attachment for attaching to a part of a lower body of the user (see labeled fig 10 of Rodetsky), Rodetsky discloses a control system (control compartment (6), panel (8), fig 6) but lacks an artificial intelligence based control system.
However, Ahn teaches a gait device (121, fig 1B) with an artificial intelligence based control system (1710, fig 17) for controlling the motorized unit, comprising at least one processor (see [0206], lines 9-12) and memory (see [0208], lines 11-19), an artificial intelligence based settings recommender engine (1750, fig 17) for using reinforcement learning to improve recommendations for gait settings based on a score (see [0178], lines 1-5) assigned by the user, the gait settings determining a plurality of gait trajectories to apply to the motorized unit (see [0181], lines 1-4 and [0182], lines 1-2), and an artificial intelligence based control engine which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Rodetsky to include an artificial intelligence based control system as taught by Ahn so as to provide customized gait movement based on the user.
With respect to claim 41, the modified Rodetsky shows that the upper body and lower body are closed on three sides and open on one side (see fig 5, the user is enclosed on the front and left and right sides by frame 2 of Rodetsky).
With respect to claim 42, the modified Rodetsky shows that the lower body encloses a first area (area enclosed by element 2 in fig 5 of Rodetsky) that is equal to a second area enclosed by the upper body (area enclosed by 7 in fig 6 of Rodetsky) the areas are equal as seen in fig 4 the width of the upper and lower frames are the same.
With respect to claim 44, the modified Rodetsky shows that the motorized unit is configured to only assist movement of the lower body of the user (see [76], lines 1-2 pg. 17 of Rodetsky) and not to assist movement of an upper body of the user.
With respect to claim 46, the modified Rodetsky shows that the pelvis support is a harness (10, fig 3 of Rodetsky).
With respect to claim 47, the modified Rodetsky shows that the frame comprises a height-adjustable upper frame (see annotated fig 8 and see [49] pg. 8 of Rodetsky) having at least one harness attachment point (see [50], pg. 9, lines 5-7 of Rodetsky) and a cross bar (9-1, fig 8 of Rodetsky) that is higher than the shoulder of the user (the bar is over the user’s shoulder in fig 6 
With respect to claim 48, the modified Rodetsky shows that the pelvis support is of a length to lift the user partially off the ground, note the harness supports the user’s weight.
With respect to claim 51, the modified Rodetsky shows the motorized unit is movably attached to different parts on the frame (19 moves horizontally along the track in fig 10 of Rodetsky) and is configured to drive the wheels (see [76] pg. 17, lines 9-13 of Rodetsky).
With respect to claim 53, the modified Rodetsky shows a human machine interface (8/8-1/8-2, fig 6 of Rodetsky) comprising an input device (see [10], pg. 3 line 3; the user presets thus inputs parameters) and a display (screen 8-1, fig 6 of Rodetsky).
With respect to claim 54, the modified Rodetsky shows all the limitations as claimed above, but lacks a first plurality of sensory units and a second plurality of sensory units to 4detect intended movement of the user and adjust a gait of the motorized unit based on the intended movement.
However, Ahn teaches a plurality of first sensory units attached to the lower body of the user (630, fig 6) and second sensory units attached to the frame (620, fig 6) (see [0128], lines 9-11) to 4detect intended movement of the user (estimate, see [0031], lines 20-23) and adjust a gait of the motorized unit based on the intended movement (see [0031], lines 23-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rodetsky to include sensors as taught by Ahn so as to provide a personalized gait for the user.
With respect to claim 59, the modified Rodetsky shows the artificial intelligence based control system learns based at least in part on real-time sensing (see [0179], lines 1-2 of Ahn), .
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky as applied to claim 40 above, and further in view of Dashew (2009/0224499).
With respect to claim 43, the modified Rodetsky shows all the limitations as claimed above but lacks the upper body including a plurality of arm attachments for attaching each arm of the user to the upper body in a resting, substantially horizontal position.
However, Dashew teaches a rehab device (20, fig 1) with an upper body (26, fig 1) including a plurality of arm attachments (90, fig 1; two instances) for attaching each arm of the user to the upper body in a resting (attach as defined as join by Oxford dictionary substantially horizontal position (the arm attachments are horizontal in fig 1; see also [0043], lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper body of Rodetsky to include arm attachments as taught by Dashew so as to provide support for the arms while in use.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky as applied to claim 40 above, and further in view of Johannesen (2792052).
With respect to claim 45, the modified Rodetsky shows a pelvis support (see claim 40 above) but lacks the support being a saddle.
However, Johannesen teaches a rehab device (see fig 1) with a pelvis support (14/15, fig 1) being a saddle (saddle seat; 15, fig 1).
.
Claims 49-50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky as applied to claim 40 above, and further in view of Bucher (2016/0136477).
With respect to claim 49, the modified Rodetsky shows an actuator (see claim 40 above) but lacks a first actuator for assisting movement of a hip of the user.
However, Bucher teaches a rehab device (1, fig 1) with a first actuator (36, fig 1) for assisting movement of the hip of the user (orthosis drive, see [0039], lines 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motorized unit of Rodetsky to include the first hip actuator as taught by Bucher so as to provide more stabilized control over the lower body of the user.
With respect to claim 50, as best understood, the modified Rodetsky shows an actuator (see claim 40 above) but lacks a first actuator for assisting movement of both a hip and a knee of a leg of the user.
However, Bucher teaches a rehab device (1, fig 1) with a first actuator (31, fig 1) for assisting movement of the hip and knee of the user (orthosis drive, see [0039], lines 8-9, the driver moves the hip and by linkage between 36 and 31 the knee then moves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motorized unit of Rodetsky to include the first hip actuator as taught by Bucher so as to provide more stabilized control over the lower body of the user.

However, Bucher teaches a rehab device (1, fig 1) with an attachment comprising a leg attachment, thigh attachment, knee attachment, hip attachment, and calf attachment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of Rodetsky to include the leg, thigh, knee, hip and calf attachments as taught by Bucher so as to provide
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky in view of Ahn as applied to claim 40 above, and further in view of Fujita (6754560).
With respect to claim 57, the modified Rodetsky shows the artificial intelligence based control engine comprising a neural network model (see [0091], lines 5-7 of Ahn) but lacks the neural network includes a hidden layer for converting all motorized units joint data into different gait phases.
However, Fujita teaches a neural network (see col. 29, lines 30-31) which includes a hidden layer (162, fig 29) for converting all motorized units joint data (see col. 28, lines 33-34) into different gait phases.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of the modified Rodetsky to include the hidden layer as taught by Fujita so as to provide a three layer neural network for feature extraction.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky in view of Ahn as applied to claim 40 above, and further in view of Fu (2019/0290209).

However, Fu teaches an artificial intelligence based long-term learning system (see [0038], lines 2-3) which combines a plurality of sequence learning models (layered network; see [0038], lines 3-4) to create a deep neural network (see [0038], lines 1-7) for customizing the gait action (see fig 1) based on at least a disability and a user profile (see user profile in fig 11(a)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network model to include the customization by disability and user identity as taught by so as to provide a personalized gait control for the user.
Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive. On pgs. 8-9 Applicant argues the 103 prior art references fail to describe the added limitations to claim 1 in the amended claims. However, Ahn teaches the artificial intelligence based control system. Therefore, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785